Citation Nr: 0730626	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-24 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim            for service connection for a 
psychiatric disorder, secondary to various service-connected 
disabilities.

2.	Entitlement to service connection for a psychiatric 
disorder, secondary to     various service-connected 
disabilities.

3.	Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected lumbar spine and 
right lower extremity disabilities.

4.	Entitlement to an effective date earlier than January 20, 
2006, for the grant of service connection for right lower 
extremity decreased sensation.

5.	Entitlement to a higher rating than 20 percent for lumbar 
discogenic disease   with arthritis of the lumbar spine.  

6.	Entitlement to a higher rating than 10 percent for right 
lower extremity decreased sensation.
7.	Entitlement to a higher rating than 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
March 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in          St. 
Petersburg, Florida.  In an October 2002 decision, the RO 
denied a disability rating higher than 20 percent for lumbar 
discogenic disease with arthritis of the spine.  It was also 
determined that new and material evidence had not been 
received to reopen a previously denied claim for a 
psychiatric disorder ("major depression"),         as 
secondary to various already service-connected disabilities.  
Subsequently,           a September 2003 decision denied 
service connection for a left knee disorder.  

Then in May 2006, the RO granted service connection for right 
lower extremity decreased sensation, associated with his 
lumbar discogenic disease, and assigned a 10 percent 
evaluation -- effective from January 20, 2006.  The veteran 
is contesting the initial disability rating assigned for this 
neurological condition.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Additionally, he wants an earlier 
effective date for the award of service connection.

In May 2007, to support his claims, the veteran testified at 
a hearing at the RO  before the undersigned Veterans Law 
Judge (VLJ) of the Board (i.e., a "travel Board" hearing).  
During the hearing, he submitted additional evidence 
(consisting of a personal statement, recent tax information, 
and records pertaining to his participation in a Vocational 
Rehabilitation program), and he waived his right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2007).  

Also, consistent with the veteran's statements during the May 
2007 hearing,              the claim for service connection 
for a left knee disorder has been set forth as above, both on 
a direct basis, and as secondary to his service-connected 
lumbar discogenic disease and right lower extremity 
condition.  

Presently, a decision is warranted on the earlier effective 
date claim pertaining to a right lower extremity disorder, 
providing for an effective date of January 31, 2002.  With 
regard to the petition to reopen a claim for service 
connection for a psychiatric disorder, the Board is reopening 
the claim, although then denying it on the merits.  Further 
development is still required before reaching a determination 
on the claims for service connection for a left knee 
disability, and increased ratings for lumbar spine and right 
lower extremity disorders.  Moreover, the veteran has also 
filed a timely notice of disagreement (NOD) with an RO 
decision denying a higher rating for hypertension, but the RO 
has yet to issue a statement of the case (SOC) on the claim.  
So the Board must remand this claim to the RO, rather than 
merely referring it there.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The remand will occur via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.
 
The Board further notes that, through his May 2002 
correspondence, the veteran raised the additional issue of 
entitlement to service connection for tinnitus.  
This additional claim, however, is not currently before the 
Board.  See 38 C.F.R. § 20.200 (2007).  It has not been 
adjudicated by the RO in the first instance, much less denied 
and timely appealed, so it is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.	The substantive notice requirements pertaining to 
explanation of the evidence needed to substantiate the claims 
being decided, including the mutual responsibility between VA 
and the veteran himself to obtain supporting evidence and 
information, were met in this case.  Additionally, all 
relevant evidence necessary for a fair disposition of these 
matters has been obtained.

2.	Through a May 2006 rating decision, the RO granted service 
connection for  right lower extremity decreased sensation, 
with a 10 percent rating, effective from January 20, 2006.

3.	There is medical evidence indicating that the veteran has 
experienced neurological impairment of the right lower 
extremity associated with underlying lumbar discogenic 
disease present as of the date of filing of a January 31, 
2002 claim for increased rating for the lumbar spine disorder 
(later adjudicated as a claim for both orthopedic and 
neurological impairment). 

4.	In its July 1996 rating decision, the RO denied an original 
claim for service connection for dysthymic disorder (although 
including consideration of a more generalized psychiatric 
disorder), including on the basis of a secondary medical 
relationship to various service-connected disabilities.  The 
veteran was properly notified of the above decision later 
that month.  

5.	Additional evidence since has been obtained, relating to an 
unestablished element required to establish the claim for 
service connection for a psychiatric disorder as secondary to 
service-connected disabilities, that presents a reasonable 
possibility of substantiating this claim.

6.	However, the most probative medical evidence of record 
establishes that in all likelihood the veteran does not 
currently have a mood disorder, or other diagnosed 
psychiatric disorder, that is secondarily related to his 
already service-connected disabilities.


CONCLUSIONS OF LAW

1.	The criteria are met for an earlier effective date of 
January 31, 2002, for the grant of right lower extremity 
decreased sensation.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.400 (2007).  

2.	The RO's July 1996 rating decision denying the veteran's 
original claim           for service connection for dysthymic 
disorder, including as secondary to            service-
connected disabilities, is final.  38 U.S.C.A. § 7105(c) 
(West 2002);            38 C.F.R. §§ 3.104, 20.302 (2007).     

3.	At least some of the additional evidence received since 
that decision is new            and material, on the matter 
of a secondary medical relationship to existing          
service-connected disabilities; therefore, this claim is 
reopened -- to the extent         set forth on a secondary 
basis of entitlement.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

4.	The veteran does not have a psychiatric disorder that is 
proximately due to               or the result any of his 
service-connected disabilities - including lumbar discogenic 
disease, with related right lower extremity neurological 
impairment.  38 U.S.C.A.  §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a petition to reopen a previously denied claim for 
service connection, and as well, an earlier effective date 
issue), therefore, VA is required to review the information 
and            the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirement that a claimant for VA 
disability compensation receives claim-specific VCAA notice, 
the veteran has been appropriately informed of the 
significance of the VCAA's duty to notify and assist to the 
continuing development of the claims being decided.  It 
initially warrants mention that the Board is granting an 
earlier effective date for right lower extremity decreased 
sensation, to January 31, 2002, which represents the most 
favorable determination under the applicable law on assigning 
effective dates, essentially, no earlier than the date of 
claim for increase for lumbar discogenic disease, the 
underlying condition upon which service connection for right-
side neurological involvement was premised.  So any absence 
of comprehensive VCAA notice on that claim would be 
immaterial to the disposition of it, and therefore, at most, 
only harmless error.         See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Whereas the Board is also reopening the 
claim for service connection for a psychiatric disorder, as 
secondary to service-connected disabilities, that claim in 
and of itself, similarly does not necessitate discussion as 
to whether the VCAA's duty to notify and assist was     met 
in that instance.  As such, the discussion below pertaining 
to application of    the VCAA, only concerns the remaining 
matter of service connection for a psychiatric disorder on 
the merits.

Preliminarily, through issuance to the veteran of September 
2003 and              December 2005 VCAA notice letters, as 
well as a May 2004 statement of the case (SOC) and later 
supplemental SOC (SSOC), the criteria for content-specific 
notice as defined under the Pelegrini II decision were 
effectively met.  In this regard,        the RO sent to him a 
September 2003 letter that initially addressed the need to 
provide medical evidence to support his claim.  The May 2004 
SOC set forth in more detail the additional evidence the 
veteran needed to provide, and included citation to 38 C.F.R. 
§ 3.310, pertaining to the regulatory requirements to         
establish secondary service connection.  Subsequent 
correspondence issued in              December 2005 proceeded 
to offer an explanation as to the mutual responsibility 
between VA and the veteran and himself to obtain further 
evidence relevant to the disposition of the claim at issue -- 
including that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which he could identify any further 
sources of private treatment records.  Thus, the notice 
information was sufficiently detailed and informative that 
the first three elements of satisfactory notice as               
set forth through the Pelegrini II decision have been met.  

Additionally, the December 2005 correspondence included 
language requesting that if the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send this to the RO; he was further notified that if 
he had any other evidence or information which he believed 
would support his claim, to notify that agency.  So the 
fourth and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
May 2006          informing him of the recent holding in the 
Dingess/Hartman decision.           Subsequent correspondence 
issued to him, including recently, an April 2007 letter, 
contained nearly identical information.  The veteran has 
therefore received detailed notice concerning both the 
disability rating and effective date elements of his claim.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Here, the September 2003 and December 2005 VCAA notice 
letters were clearly issued subsequent to the October 2002 
rating decision on appeal -- so they           would not be 
considered timely under the above standard.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim for service connection for a psychiatric 
disorder, such that any defect in the timing of the notice 
did not have a detrimental impact upon the continuing 
adjudication of it.  Following the most recently issued VCAA 
notice letter in December 2005, the veteran had ample 
opportunity to respond with additional evidence or argument 
prior to the May 2006 SSOC continuing the denial of his 
claim.  During this timeframe, significant further 
development was completed in regard to the veteran's claim, 
including his having undergone a detailed February 2006 
psychiatric examination.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  For these reasons,             the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively  in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a  
fully compliant VCAA notification followed by readjudication 
of the claim, such as       in an SOC or SSOC, is sufficient 
to cure a timing defect).


Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim, through obtaining his service  medical records (SMRs), 
VA outpatient and hospitalization records over a period  of 
more than two decades, and records from various private 
treatment providers.  The RO has also arranged for him to 
undergo VA examination in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claim, the veteran has submitted additional 
private treatment records, records from participation in a 
vocational rehabilitation program, copies of his recent tax 
information, and various personal statements.  He also 
testified during a May 2007 hearing at the RO before the 
undersigned VLJ.  38 C.F.R. § 20.704(a).

Also, there is of record a recent computer database report 
indicating that the veteran previously filed a claim for, and 
was denied entitlement to Social Security Administration 
(SSA) disability benefits.  The copy of that administrative 
decision (and any supporting medical records) even though a 
denial of benefits, could still have some significance to a 
pending VA claim.  But since the disposition of the claim 
pertaining to a psychiatric disorder, as discussed below, 
primarily involves    a question of etiology as to which such 
information would not likely directly address (and there are 
already extensive VA and private treatment reports on file), 
the identified SSA records need not be obtained before 
deciding this particular claim.  See Bernard, 4 Vet. App. at 
384.

In sum, the record reflects that the facts pertinent to the 
claim for service connection for a psychiatric disorder -- 
and for that matter, each claim presently the subject         
of a decision -- have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is  
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board          will address the merits of the claims.



Governing Law, Regulations and Analysis

A.	Effective Date for Service Connection, Right Lower 
Extremity Condition

Service connection may be granted for current disability 
resulting from a disease    or an injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007). 
 
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between           the claimed in-service disease or 
injury and the present disease or injury.  See, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ('A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .').  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
 
Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002) and          38 
C.F.R. § 3.400 (2007).  Except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
benefits that is based on an original claim, claim reopened 
after a final disallowance, or claim for increase will be the 
date the claim was received or the date entitlement arose, 
whichever is later.  See 38 C.F.R.  § 3.400. 
 
The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year   after separation from service -- 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i). 


In this instance, the veteran is seeking an earlier effective 
date for the grant of service connection for right lower 
extremity decreased sensation, as a neurological 
manifestation of his underlying service-connected lumbar 
discogenic disease             (and thus awarded on a 
secondary medical relationship to his back disorder,         
under 38 C.F.R. § 3.310(a)).  In a May 2006 rating decision, 
the RO had granted service connection for a right lower 
extremity disorder and awarded a 10 percent initial rating 
for this condition, effective from January 20, 2006 -- under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
8520, pertaining to incomplete paralysis of the sciatic 
nerve.  The assigned effective date in question was 
consistent with the date of the January 2006 VA examination, 
providing the foundation for the higher rating.   

This decision granting service connection for neurological 
impairment represented a continuation of an existing appeal 
for an increased rating for service-connected lumbar 
discogenic disease and arthritis, and by implication any 
neurological manifestations of the same.  Consequently, even 
though providing for a distinct service-connected 
neurological disability, the May 2006 rating action actually 
arose from a pending claim for increase for the lumbar disc 
disorder, filed in January 31, 2002.  The review of the 
relevant medical evidence as to the neurological symptoms, to 
support any earlier effective date of service connection may 
thus include evidence on file since the January 31, 2002 date 
of claim. 

Significant, also, is that the veteran had yet an earlier 
pending appeal for an increased evaluation for the lumbar 
disc disorder, which he withdrew in         October 1996.  
This followed issuance of a July 1996 RO rating decision 
during the course of that appeal, which had increased the 
rating for his lumbar spine disability from 10 to 20 percent 
(then based entirely on orthopedic impairment) effective   
May 6, 1992.  As such, the July 1996 RO decision became final 
and binding on its merits.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a) (2007).  Provided that the veteran were 
to contend that the July 1996 decision should have awarded a 
separate disability rating for neurological impairment at 
that time (whether or not characterized as a distinct 
"service-connected disability"), he would have to show    a 
viable exception to the doctrine of finality -- particularly, 
clear and unmistakable error (CUE) in that decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).              
In any event, his specific allegation is that he should 
receive an effective date          at least as early as the 
September 23, 2002 revision in regulation permitting the 
assignment of separate evaluations for orthopedic, and 
neurological manifestations of intervertebral disc syndrome 
(IVDS), based upon which the RO has consistently rated his 
back condition.  

In this regard, the revision to the criteria for IVDS, 
effective September 23, 2002   provide for two possible 
methods of rating his service-connected lumbar spine 
disability -- the first, according to a formula based on the 
nature and extent of incapacitating episodes, and the second, 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  See 38 C.F.R. § 4.71a, DC 5293 
(2003).
Effective September 26, 2003, the criteria for IVDS were 
again revised, which retained the existing formula for rating 
IVDS based on incapacitating episodes,            and also 
permitted evaluation under a General Rating Formula 
(including primarily, limitation upon mobility).  38 C.F.R. § 
4.71a, DC 5243 (2007).  And the existing language from the 
first revision allowing separate ratings for orthopedic/ 
neurological components would still apply prospectively if 
more favorable    (though not retroactively) regardless of 
lack of inclusion in the subsequent revision that took effect 
September 26, 2003.  See VAOGCPREC 7-2003 (Nov. 19, 2003); 
VAOGCPREC 3-2000 (Apr. 10, 2000).  

Notably, also, prior to September 23, 2002, the old criteria 
for IVDS, involved an evaluative formula based on the 
severity of IVDS symptoms, rated as between mild and more 
pronounced in degree.  Although there was no express 
provision for distinct ratings for orthopedic and 
neurological impairment, the more general provisions of the 
VA rating schedule would permit separate ratings in this 
regard,   so long as not constituting evaluation of the same 
disability under separate diagnoses.  See 38 C.F.R. § 4.14.  
See, too, Esteban v. Brown, 6 Vet. App. 259 (1994).   

Having considered the evidence at hand documenting the extent 
of manifestations of service-connected lumbar disc disease 
while his claim for an increased evaluation for that disorder 
has been pending, it is determined that an earlier effective 
date             of service connection for right lower 
extremity decreased sensation of January 31, 2002 is 
warranted. 

In reviewing the relevant evidence, the report of a September 
2002 VA examination of the lumbar spine, while primarily 
indicating the orthopedic limitations due to the back 
disorder, nonetheless mention the veteran's report of 
experiencing sharp pain down his right leg, radiating from 
the lumbar spine areas.  These symptoms by all indication 
were heightened in degree during periods of flare-ups.  

The next significant evidence of right lower extremity 
symptoms is not generally shown up until a VA medical 
examination and other relevant records noted in 2006, yet 
which indicate an ongoing history of the problem.  On the 
January 2006 VA examination, the diagnosis was stated in 
addition to degenerative arthritis of the lumbar spine, 
radiculopathy down the right lower extremity.  Objective 
testing showed decreased sensation to touch and pinprick in 
the right lower extremity,            as compared to the 
left.  The veteran reported using a cane for several years,              
and having resulting occupational impairment.  An April 2006 
report from               Bay Pines VA Medical Center (VAMC) 
indicates the veteran reported having had right leg 
paresthesia since 1989.  A recent EMG study was consistent 
with L5-S1 radiculopathy.  

A July 2006 report from O.M., private physician, indicates 
the veteran's right leg was weak, and he had atrophy of the 
right leg.  This report in noting atrophy of          the 
right leg musculature thereby suggests a condition of a more 
than only a     short-term duration.

Furthermore, the May 1996 VA examination report of record, 
which preceded by several years the relevant January 31, 2002 
date of claim, as early as then provided  a diagnosis of low 
back pain syndrome with radiculopathy.  It is thus reasonable 
to assume that such condition was demonstrated to exist in 
advance of, and continuing through that pertinent date of 
claim.


Based upon a comprehensive evaluation of the above history of 
a neurological condition associated with lumbar discogenic 
disease, and resolving any reasonable doubt in the veteran's 
favor, the implication is that right lower extremity 
decreased sensation -- and at least radiculopathy, or other 
similar neurological condition, existed as of January 31, 
2002.  So an earlier effective date of January 31, 2002         
for the award of service connection for right lower extremity 
decreased sensation    is granted.  See 38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518,  519 (1996).

B.	Service Connection for a Psychiatric Disorder

1.	Petition to Reopen

As indicated, service connection may be established for any 
current disability         that is the result of a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in 
order to more thoroughly reflect the holding in Allen that 
secondary service connection is available for chronic 
aggravation of a nonservice-connected disorder.                    
This regulatory amendment includes more detailed provisions 
for determining         the actual degree of aggravation of 
nonservice-connected disease or injury that has occurred due 
to a service-connected condition, as well as for quantifying 
the overall disability rating for the extent of this 
aggravation under the VA Schedule for  Rating Disabilities.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).
In this instance, the July 1996 RO rating decision that 
adjudicated and denied an original claim for service 
connection for dysthymic disorder on the merits, considered 
that claim both on a direct basis, and as secondary to 
several               service-connected disabilities.  His 
service-connected conditions at that point         in time, 
were lumbar discogenic disease, right knee arthritis, right 
ankle arthritis, bilateral pes planus, and hypertension.  It 
was determined that the evidence did not show that then-
diagnosed dysthymic disorder was causally related to service,            
in the absence of any symptoms therein.  Likewise, there was 
no indication that         the dysthymic disorder was related 
to service-connected disability, including any physician's 
opinion in this regard.  So the claim was denied on both 
direct,             and secondary bases of entitlement.  
Evidence considered at that time consisted of SMRs, VA and 
private treatment records, and reports of VA medical 
examinations.

The RO then notified the veteran of the July 1996 rating 
decision later that month. Also, the service connection claim 
decided therein was included as an additional issue (along 
with explanation of the bases for denial) in a July 1996 SSOC 
pertaining to an earlier pending appeal to the Board, for an 
increased rating for            a lumbar spine disorder.  
Then in its October 1996 statement, the veteran's 
representative stated the veteran withdrew his appeal from 
consideration because  he was satisfied with a recent 
increase in rating to 20 percent for his back disorder.  Even 
assuming the action to withdraw the appeal arguably pertained 
only to the back disorder, the veteran did not then file a 
timely substantive appeal in response to the July 1996 SSOC 
as to the claim for service connection for a psychiatric 
disorder (i.e., within 1-year of notice of the decision, or 
60-days from issuance of that SSOC, whichever is later).  See 
38 C.F.R. § 20.302.  Thus, the requisite action to perfect an 
appeal of the July 1996 RO rating decision adjudicating the 
claim would not have been completed.  Consequently, the July 
1996 rating decision became final and binding based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200 (2007).  Furthermore, this, in 
turn, means there must be new and material evidence since 
that decision to reopen the veteran's claim         and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2007); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claim 
for service connection was received in January 2002, after 
that cutoff date.  So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since then, there have been numerous additional items of 
evidence associated with the claims file.  This new evidence 
is comprised of:  VA outpatient clinical records dated from 
April 2002 to February 2006; several VA examination reports, 
including particularly a February 2006 VA psychiatric 
examination report; additional copies of SMRs, and records 
from the veteran's service personnel file; a June 2004 letter 
from M.H., private psychiatrist; records from the S.E.F. 
clinic, dated in                 January 2004; records from 
the M.C. clinic, a private facility, dated from          
December 2003 to March 2004; an August 2000 letter from A.T., 
a private mental health counselor; income taxation records, 
including an annual earnings statement from the SSA; private 
treatment records from an unspecified source, dated from 
August 1998 to March 2001; and records pertaining to the 
receipt of Vocational Rehabilitation benefits, including 
recent action undertaken to temporarily suspend participation 
in occupational training; and the transcript of the veteran's 
testimony during a May 2007 travel Board hearing, along with 
several personal statements.

Whereas the original July 1996 decision denying the veteran's 
claim considered both direct and secondary service connection 
as theories of entitlement, the present inquiry is limited in 
scope to an alleged secondary medical relationship between a 
psychiatric disorder and service-connected disability, as 
that was the allegation     set forth in the veteran's 
petition to reopen and remains the underlying claim.           
See 38 C.F.R. § 3.310(a).  The review and analysis of the new 
evidence in this    case thus should proceed along this 
theory.

Those findings establishing a causal relationship to 
demonstrate the requisite secondary medical relationship, as 
to meet the criteria for new and material evidence, are set 
forth within the above-mentioned June 2004 correspondence 
from M.H., private psychiatrist.  In this letter, Dr. M.H. 
indicated a diagnosis of major depression, recurrent and 
severe.  Also explained was the veteran cited as his main 
stressors difficulties with obtaining VA benefits, and 
chronic pain from service-connected disabilities.  According 
to the psychiatrist, both chronic pain and chronic stress 
from attempting to obtain VA compensation could be 
precipitating factors to  a major depressive episode, and he 
believed that this had in fact occurred.              The 
psychiatrist's statement clearly substantiates the claim, 
even by finding that service-connected disability is only one 
relevant factor is causing a mental health disorder.  Though 
the psychiatrist apparently had not reviewed the veteran's 
documented medical history, the credibility of his opinion 
should be presumed.    See Justus, 3 Vet. App. at 513.  
Notwithstanding also that the February 2006 VA psychiatric 
examination resulted in the finding to the contrary on the 
issue of causation (i.e., that service-connected disabilities 
did not cause depression),               the process of 
weighing the evidence of record is to be deferred pending de 
novo reconsideration of a reopened claim.  See Wilkinson v. 
Brown, 8 Vet. App. 263,  270-71 (1995).  
Accordingly, the Board finds that new and material evidence 
has been received   that warrants reopening the claim for 
service connection for a psychiatric disorder (on a secondary 
basis), and reconsideration of the underlying claim for 
service connection on the merits.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  

2.	Service Connection

For purposes of resolving on the merits the claim for service 
connection for a psychiatric disorder, following the 
reopening of this claim to the extent involving a secondary 
medical relationship to service-connected disability, of 
initial importance there is a diagnosis from several private 
medical providers of a depressive disorder.  The February 
2006 VA examiner diagnosed bipolar disorder.  Additional 
diagnoses previously of record over the course of several 
years, include one private psychiatrist who suspected 
schizophrenia.  However, other than this report, the general 
consensus between evaluating medical professionals by all 
indication is an impression of a mood disorder such as 
depression, bipolar disorder, or dysthymia.  The matter of a 
current disability established, the determinative element of 
his claim is that of whether it is etiologically associated 
with service-connected medical conditions.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  See, too, Anderson v. West, 
12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 
Vet. App. 521,  522 (1996).  This secondary relationship may 
be shown by way of evidence of either initial causation, or 
substantial aggravation of a psychiatric condition              
due to the effect of service-connected disability.  See 71 
Fed. Reg. 52,744-47   (Sept. 7, 2006), to be codified later 
at 38 C.F.R. § 3.310(b). 

Based on the veteran's assertions and medical history, his 
present service-connected back disorder (with accompany 
neurological symptoms) and hypertension,               are 
identified as the most significant contributors to a 
psychiatric disorder.                 His complete list of 
current service-connected disabilities consists of:  lumbar 
discogenic disease and lumbar spine arthritis, evaluated at 
the 20 percent level; bilateral pes planus, with heel spurs, 
10-percent; hypertension, 10-percent; traumatic arthritis, 
right knee, 10-percent; traumatic arthritis, right ankle,                  
10-percent; and right lower extremity decreased sensation 
(associated with the lumbar spine disability), 10-percent.
There are at present two distinct medical evaluations of 
record that address the determinative issue of etiology -- 
one, the June 2004 statement from M.H.     private 
psychiatrist (also the basis for reopening this claim), and 
the other, the report of a February 2006 VA psychiatric 
examination that discussed the background of the condition 
claimed.    

On this subject, the June 2004 private psychiatrist's 
correspondence indicates that he had treated the veteran over 
the previous six-months, for a diagnosis of major depression, 
recurrent and severe.  The veteran cited his main stressors 
as difficulties with obtaining VA compensation benefits, and 
his chronic pain due to physical illness.  According to the 
psychiatrist, it was likely that the veteran's stressors were 
directly related to his chronic pain the rationale being that 
the usual onset of depression was in an individual's early-
20s, while the veteran's condition did not start until his 
early-40s and within only a few years of being discharged 
from the military and beginning to deal with chronic pain.  
It was further stated, that both chronic pain, and chronic 
stress such as would be incurred from trying to obtain VA 
compensation could be precipitating factors to a major 
depressive episode, and he believed that this had in fact 
occurred.              

The February 2006 VA examination report initially indicates a 
diagnosis of    bipolar disorder, type 2.  (According to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed., Text Revision, (DSM-IV-TR)), "type 2" bipolar disorder 
is characterized by the presence of at least one manic 
episode, and one or more depressive episodes.)  The 
psychiatric examiner then expressed the opinion that    the 
veteran's depressive features were less likely than not 
caused by or a result of  his service-connected disorders.  
This followed a claims file review.  His stated rationale was 
that the veteran appeared to have either bipolar disorder, or 
was        using controlled substances, either of which would 
account for his presentation.  Likelihood of substance use 
was low given almost absence of such noted in the claims file 
or other reviewed records.  Regarding depression, the veteran 
did not report this as a significant symptom, but rather 
perseverated on his pain and disability, and exhibited no 
vegetative symptoms that would support a depressive 
diagnosis.  It was instead believed that the diagnosis was 
bipolar disorder, which fit the mode of onset in the veteran, 
and was a strongly genetic disorder.  It was opined that the 
veteran with treatment for mental illness, could become 
productive and employable given management of his pain.

In evaluating the present claim, it is the province of the 
Board to weigh the evidence of record and decide where to 
give credit and where to withhold the same -- including 
accepting certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful  that 
it cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31;          see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski,        1 Vet. App. 171 (1991).  As explained 
below, there is a plausible justification upon which to find 
the February 2006 VA examiner's opinion to be the most 
probative under the circumstances.  

The preceding medical opinions offer contrasting views as to 
the initial onset of   the claimed psychiatric disorder, its 
exact diagnosis, and whether that condition is actually 
secondarily related to a service-connected disability.  The 
February 2006 examiner's conclusion, the less favorable 
opinion on causation, however, more definitively addresses 
the likelihood of the alleged secondary medical relationship.  
It essentially states that the veteran was considered to have 
bipolar disorder,              of possible genetic onset, and 
that depressive features of this illness were not consistent 
with an additional diagnosis of depression, or for that 
matter with a manifestation of a service-connected disorder.  
Meanwhile, the June 2004 psychiatrist's assessment presents a 
linkage between his diagnosis of depressive disorder, and two 
causative factors, service-connected disabilities and stress 
in obtaining VA compensation.  This assessment on causation 
(not yet directly discussing the divergent diagnoses 
provided) is based on a factor other than only a secondary 
relationship to service-connected disability.  The 
identification of stress in the process of obtaining 
compensation which though unfortunate and ideally not  a part 
of that process, in the present case would not determine the 
issue of the existence of the alleged secondary medical 
relationship.  As a result, the        February 2006 VA 
opinion is more conclusive on the subject of etiology.

The VA examiner's opinion is also supported by a detailed 
review of the veteran's documented medical history in the 
claims file (including information as to the manifestations 
of the veteran's underlying service-connected physical 
disorders), whereas the earlier private psychiatrist's 
determination was premised entirely upon the treatment of the 
veteran and discussion of his reported history over the 
preceding six-months.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (indicating that access of examining physician 
to the veteran's claims file is a              key factor in 
evaluating the probative value of a medical opinion).  See 
also,    Boggs v. West, 11 Vet. App. 334, 340 (1998).  Since 
the February 2006 VA opinion is more objectively based upon 
the record, the examiner's diagnosis of bipolar disorder -- 
which according to him, developed because of genetic 
predisposition -- is more probative that the alternative 
diagnosis of depressive disorder.  The private psychiatrist's 
explanation offered as to the diagnosis of depression, and 
the initial onset and progression of it, by contrast is not 
as well substantiated.  It also warrants mention that in 
providing his opinion on the question of etiology, the 
February 2006 VA examiner had the opportunity to directly 
review the June 2004 psychiatrist's statement as part of the 
record, and did not then reach an identical conclusion. 

Based upon the above comparison of the evidentiary 
justification for these  opinions, and the extent to which 
each addresses the question of a secondary relationship to 
service-connected disability, the February 2006 VA examiner's 
opinion should be afforded greater probative weight.  
See Elkins v. Brown,                 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App.  429 (1995);            
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Hence, the most 
persuasive medical evidence is against the finding that the 
claimed psychiatric condition was caused,   or otherwise 
aggravated due to service-connected disability.  See 38 
C.F.R. § 3.310.  

The Board has likewise taken into appropriate consideration 
the assertions of the veteran himself -- but as he is a 
layman, he is not competent to offer a probative opinion 
etiologically linking a current disability to one or more 
already service-connected conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  And the medical evidence in this 
matter, also does not show this requisite causal 
relationship.  Since the preponderance of the evidence is 
against the veteran's claim, it follows that           the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for 
service connection for     a psychiatric disorder, as 
secondary to service-connected disabilities, is granted.

However, the claim for service connection for a psychiatric 
disorder, as secondary to service-connected disabilities, is 
denied.

An earlier effective date of January 31, 2002, for the award 
of service connection for right lower extremity decreased 
sensation, is granted.


REMAND

Additional development of the record must be completed prior 
to rendering a decision upon the remaining claims originally 
appealed to the Board for         service connection for a 
left knee disorder, as well as increased ratings for lumbar 
discogenic disease, and right lower extremity decreased 
sensation.  As for the matter of an increased rating for 
hypertension, while an appeal has not yet been perfected to 
the Board on that issue, as explained further below, issuance 
of a SOC on that claim is required.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Pertaining to the claim for service connection for a left 
knee disorder, the current evidence on file shows a history 
of symptoms of the claimed condition, though absent any 
recent confirmed diagnosis.  To this effect, a September 1991 
x-ray evaluation as included in VA outpatient clinical 
records indicated an impression    of mild degenerative joint 
disease (DJD) in both knees.  A subsequent x-ray performed in 
May 1996, revealed minimal degenerative arthritis of the left 
knee.                  Also, an October 1993 report from Dr. 
G.W., a private physician, to support the veteran's 
entitlement to vocational rehabilitation services from a 
state agency, indicates as part of an overall health summary, 
the veteran had some pain over          the anterolateral 
joint line of the left knee, though not to the extent shown 
in the right knee.  No formal diagnosis of a left knee 
disorder was provided.  Notably, several years earlier, a 
January 1991 RO rating decision had granted service 
connection for a right knee disorder.      

With reference to medical history during service, which is 
alleged to have precipitated the current left knee disorder, 
there is an October 1986 report indicating that the veteran 
sustained an injury to the left knee while loading a vehicle.             
A January 1990 evaluation report indicates the presence of 
lower back,                    and knee pain (non-specific as 
to which was the affected knee).  In providing testimony 
during the May 2007 Board hearing, the veteran has identified                     
the above-mentioned 1986 injury as the basis for his claim, 
regarding the onset            of a left knee disorder.  
Moreover, as previously noted, he is identifying both his  
service-connected lumbar discogenic disease with arthritis, 
and right lower extremity disorder (a neurological condition) 
as factors that aggravated the extent of his left knee 
condition over time.  See 38 C.F.R. § 3.310 (2007).

Thus far, a VA examination has not been completed to 
determine whether the veteran in fact currently experiences a 
left knee disorder, and if any such condition diagnosed is 
causally related to his military service, and/or service-
connected back and right lower extremity disabilities.  
Hence, an examination should be requested for this purpose.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).   

On the additional matters of increased ratings for lumbar 
discogenic disease,            and right lower extremity 
decreased sensation, there is some indication that further 
relevant records of private treatment may be available.  
During the May 2007 hearing, the veteran indicated that he 
had recently sought and obtained treatment from another 
physician, Dr. R.B., through a private health clinic, to 
acquire prescription pain relief medication for his lumbar 
discogenic disease.  He testified also that this physician 
then referred him to a neurologist for more in-depth 
treatment.  Following receipt of this information only a few 
months previously,    the RO has not yet had an opportunity 
to attempt to acquire any relevant records of treatment on 
the veteran's behalf.  So in conjunction with this remand, 
appropriate action should be undertaken to obtain such 
records.  See 38 C.F.R. § 3.159(c)(1) (VA will undertake 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, including private 
treatment records).

Also, there is on file a recent computer database report 
indicating that the veteran previously filed a claim for, and 
was denied entitlement to SSA disability benefits.  
Notwithstanding that this was a denial of benefits, the copy 
of that administrative decision and any supporting medical 
records could still have some significance to       a pending 
VA claim.  In an October 2006 personal statement, the veteran 
further indicated that review of his SSA records would help 
establish the relative frequency of "incapacitating 
episodes" he experienced from lumbar disc disease (and by 
implication, his right lower extremity condition).  The 
relevant documentation on his SSA claim would include a copy 
of the decision to deny him benefits, as well as the medical 
records that provided the basis for this agency's decision.  
So these records must be obtained before issuance of a 
decision on his increased rating claims involving lumbar 
discogenic disease.  See Murincsak v. Derwinski,               
2 Vet. App. 363 (1992).  See also 38 C.F.R. § 3.159(c)(2) 
(pertaining to records requests from a Federal department or 
agency).

Upon receipt of all further medical evidence, the veteran 
should again undergo VA examination for his lumbar disc 
disease, and attendant neurological condition of  the right 
lower extremity.  While the most recent such examination was 
conducted in January 2006, more contemporaneous findings will 
be of assistance for continuing evaluation purposes.  See 
Young v. Gober, 17 Vet. App. 460 (2000); Caffrey v. Brown, 6 
Vet. App. 377 (1994)

Furthermore, on the issue of an increase in disability rating 
sought for             service-connected hypertension, a 
September 2004 rating decision denied             the 
veteran's claim for a rating higher than 10 percent for that 
condition.              The veteran was informed of the RO's 
decision by correspondence issued to him later that month.  
Then in January 2005, the veteran submitted a NOD of the 
prior decision on a copy of VA Form 9 (e.g., substantive 
appeal to the Board).  However, the RO has not provided him 
with an SOC in response to this NOD, nor has he been given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by filing a timely substantive appeal.  
Thus, the claim for a higher rating for hypertension must be 
remanded to the RO for issuance of an SOC as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238 (1999);       Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Contact the veteran and request that 
he provide authorization to acquire 
records pertaining to recent treatment 
from Dr. R.B., a private physician, and 
any further neurological evaluation he 
has undergone.  Also request that he 
identify any additional health care 
providers, non-VA and VA, that have 
treated him for his left knee, back and 
neurological conditions. 

Then attempt to obtain all relevant 
treatment records based on the 
information the veteran has provided.          
If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  Also, 
if it is determined these records 
cannot be obtained or that further 
efforts to obtain them would clearly be 
futile, notify the veteran of this.

2.	Obtain all documents pertaining to 
the veteran's prior claim for 
disability benefits from the Social 
Security Administration, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	Also, obtain all additional records 
pertaining to         the veteran's 
outpatient treatment through medical 
facilities associated with the Bay 
Pines Healthcare System (HCS) since 
April 2006.  Then associate all records 
obtained with his claims file.

4.	 Schedule the veteran for a VA 
orthopedic examination concerning his 
claimed             left knee disorder.   

The designated VA examiner should 
initially indicate whether the veteran 
has one or more current left knee 
disorders, following review of the 
available x-ray evidence and/or any 
further studies deemed necessary to 
make this determination.  If this is 
confirmed,              the examiner 
should then indicate whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) that the diagnosed 
condition(s) is/are etiologically 
related to military service -- to 
particularly include  an October 1986 
incident in which the veteran sustained 
a left knee injury while loading a 
vehicle.  

Please further indicate whether any 
diagnosed              left knee 
disorder(s) are proximately due to or                
the result of the veteran's service-
connected lumbar discogenic disease, 
with lumbar arthritis, and right lower 
extremity neurological impairment -- 
meaning that it was caused or 
chronically aggravated by one or both 
of these already service-connected 
disabilities.  

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Also schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of            his 
service-connected lumbar spine 
disability,               and 
associated right lower extremity 
decreased sensation.  The claims file 
must be made available to the 
designated examiner for a review of the 
veteran's pertinent medical and other 
history, including both the report of 
the prior January 2006 examination and 
a complete copy of this remand.  All 
necessary diagnostic testing and 
evaluation should be done, 
to specifically include, for the lumbar 
spine disorder, range of motion studies 
(measured in degrees, with normal range 
of motion specified), and the examiner 
should review the results of any 
testing prior to completion of the 
examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms          "flare-
up" or when the lumbar spine is subject 
to repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion lost due to these 
factors.

The examiner should comment, as well, 
on whether the veteran has disc disease 
(IVDS) affecting the lumbosacral spine, 
as part and parcel of his service-
connected low back disability.  In 
making this determination, if the 
examiner finds that intervertebral disc 
syndrome is a distinct condition, but 
nonetheless is unable to distinguish 
the symptoms of that condition from 
those due to service-connected 
disability, then reasonable doubt is 
resolved in the veteran's favor and his 
disc-related condition may be 
considered part and parcel of his 
underlying            service-connected 
disability (in accordance with 
Mittleider v. West, 11 Vet. App. 181, 
182 (1998)).   

If the veteran does have intervertebral 
disc syndrome as part of his service-
connected disability,                 
the examiner should describe the 
severity of it and indicate whether 
there have been incapacitating episodes 
(and, if so, the total duration of them 
during the past 12 months).  

Furthermore, the examiner should 
discuss the severity of any associated 
neurological impairment, aside from any 
orthopedic impairment shown -- 
including,               but not 
limited to his service-connected right 
lower extremity decreased sensation.  
In considering the degree of impairment 
involving the sciatic nerve,  right 
lower extremity, the examiner should 
indicate   an assessment as to the 
severity of that disorder, consistent 
with the rating criteria set forth 
under           38 C.F.R. § 4.124a, 
Diagnostic Code 8520. 

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.	Then readjudicate the veteran's 
claims for             service 
connection for a left knee disorder 
(including as secondary to lumbar 
spine, and right lower extremity 
decreased sensation disabilities), and 
for increased ratings for lumbar spine 
discogenic disease with arthritis, as 
well as right lower extremity decreased 
sensation.  This includes the 
continuing consideration by the AMC as 
to whether the rating for the veteran's 
service-connected right lower extremity 
disorder should be "staged."  See 
Fenderson,               12 Vet. App. 
at 125-26.  With regard to the claim 
for service connection for a left knee 
disorder, the AMC should also indicate 
its consideration of the recent 
revision to 38 C.F.R. § 3.310 
pertaining to claims under a theory of 
secondary service connection.           
See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  If these claims are not granted 
to his satisfaction, prepare an SSOC 
and send it to him and his 
representative.          Give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

8.	Send the veteran an SOC concerning 
the issue of entitlement to a rating 
higher than 10 percent for 
hypertension.  He and his 
representative also must be given an 
opportunity to "perfect" an appeal to 
the Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement). And if, and only if, he 
perfects a timely appeal should this 
claim be returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


